Opinion by
Mr. Justice Moore.
1. It is contended that the court erred in sustaining the demurrer to the separate defense. The facts set up as new matter in the answer, except the application for leave to amend the record, may have presented valid reasons to the school board, and been sufficient to induce it, if clothed with power, to build a schoolhouse, but a court cannot take cognizance of the issues tendered. It is not the province of a court to inquire into the motives which prompt parties to bring or defend suits or actions, or speculate upon the effect of its judgments and decrees. It considers only the purely legal or equitable rights involved in the issues before it, and awards the remedies prescribed by law. The court could not consider the question of how many taxpayers of said district were in favor of or opposed to the tax after the vote had been taken upon the subject, nor how much the school district might gain or lose in consequence of the injunction, or whether the motive that prompted the plaintiffs to bring the suit was a desire to divide the district.
2. We now come to the question whether the court had any authority to allow the clerk to correct the record of said district meeting. It is made the duty of the school clerk to record all proceedings of the board of directors, *62and of the meetings of the qualified electors of the district, when properly convened, (Hill’s Code, § 2619, subdivision 1,) and such record, in a collateral proceeding, is conclusive evidence of what was done at any such meeting, and cannot be contradicted or varied by parol.
3. The power to make and keep a record carries with it, while the school clerk is in office, either at that or a subsequent term, the right to amend it until such record conforms to the proceedings of the school board or electors; and this power of amendment is derived solely from the official character of the clerk, and does not depend upon the permission of the court in which the record is offered in evidence: Boston Turnpike Company v. Pomfret, 20 Conn. 589. The clerk of a school district is not an officer of the court, and hence it is not necessary for him to secure its consent to do what the law expressly grants or impliedly permits. The court has charge of its own record and process, and may correct them or permit its officers, upon motion, to do so, but it cannot, in a collateral proceeding, either grant or deny the right to any person, not such officer, to amend a record kept by him. The right to amend a record exists only while the clerk is in office, and his power ceases with his term; but it is revived by his subsequent reelection, and he may then amend what was done by him when he was in the same office before: Welles v. Battelle, 11 Mass. 477; Hartwell v. Littleton, 13 Pick. 229; Chamberlain v. Hover, 13 Me. 466 (29 Am. Dec. 517). The pleadings, show that the defendant J. J. Pye is, and on April eleventh, eighteen hundred and ninety-two, was, the duly elected, qualified, and acting clerk of said district. As such officer he had authority and it was his duty, while in office, without leave of the court, to correct the record of the district meeting if it did not correspond with the actual proceedings of that date, and hence no error was committed by the court in sustaining the *63demurrer to the new matter contained in the answer.
4. It is contended that the complaint does not state facts sufficient to constitute a cause of suit. This presents the question whether the facts alleged and conceded authorized the court to render the decree complained of. The directors of any school district, when authorized by a majority vote of the legal voters present at any legally called school meeting, may, for the purpose of building a schoolhouse, contract a debt in the name and on behalf of said district, by borrowing money, or otherwise, not exceeding two thirds of the proposed expenditure: Hill’s Code, § 2602, subdivision 3. It is conceded that the legal voters of said district convened at the time and place appointed, in pursuance of legal notice, and the record shows that at said- meeting the school board was authorized to build and furnish a new schoolhouse, and expend the sum of three thousand dollars for said purpose. Two thirds of the proposed expenditure is the measure of the power to issue district bonds, and the school board, although instructed to issue such bonds in the sum of three thousand dollars, had no authority to issue them in behalf of said district in any greater amount than two thousand dollars. The law having fixed the limit, the vote of the electors was sufficient authority for the issue of bonds to the extent of two thirds of the proposed improvement, and the school board will be permitted to issue them in that proportion.
5. The next question is whether the record, “Moved by Ed. Walker, and seconded, that we proceed to vote on the ten-mill tax by ayes and nays; carried — ayes, forty-three; nays, three,” shows that any tax was voted at said meeting. The plaintiffs’ contention is that only a method of voting was adopted by such vote, and that there is no evidence that any tax was voted. “Every essential proceeding in the course of a levy of taxes,” says Camp*64bell, J., in Moser v. White, 29 Mich. 59, “must appear in some written and permanent form in the records of the bodies authorized to act upon them. Such a thing as a parol levy of taxes is not legally possible under our laws.” The evidence of the levy of a tax must therefore affirmatively appear from an inspection of the record of the meeting of the electors or their representatives making the same, and parol testimony is not admissible to aid, vary, or contradict it. These records, however, are often made by persons not familiar with legal terms, nor skilled in the use of technical or exact language, and when they are offered as evidence of the levy of a tax, it is the duty of the courts in construing them to disregard irregularities, and uphold the tax, so long as the substance of a good vote sufficiently appears: Cooley on Taxation, 337. The meeting having been called for the purpose of voting a tax, it does not necessarily follow that a tax was voted, because the record might fail to show that the proposition was defeated. If this were the rule, then no record of the vote levying a tax would be necessary, and proof that the qualified electors convened pursuant to a legal notice which specified the object of the meeting would be all that was required. Such is not the rule, and the record, when favorably construed, must affirmatively show that a tax was voted by a majority of the legal voters of the school district. The legal voters of any school district, when duly convened, have authority to levy a tax for any legal purpose, the object of which is specified in the notice calling the meeting: Hill’s Code, § 2610. The notice in the case at bar specified the rate of taxation to be levied for the purpose of building the schoolhouse, and for the teachers’ fund and incidental expenses, “making a ten-mill (10) tax in the aggregate,” and the motion to vote “on the ten-mill tax” would seem to be responsive to the object of the meeting as specified *65in the notice. The intent to levy the ten-mill tax, and have it collected, is apparent from the record, and where such intent is manifest it is equivalent to a present levy: West v. Whitaker, 37 Iowa, 598; Snell v. Fort Dodge, 45 Iowa, 564. While the record of the district meeting is ambiguous, we think it affirmatively shows that a vote was taken upon the question of levying the ten-mill tax specified in the notice, and that the substance of a good vote sufficiently appears therefrom.
6. An issue is made upon the question of the alleged resignation of the defendants Morton and Dean; and, as the pleadings show that the defendent Custis, the remaining member of the school board of said district, was not at said meeting of the legal voters held July twenty-eighth, eighteen hundred and ninety-two, nor in the district at that time, the question is presented whether the tender to and acceptance of their resignations by the legal voters vacated their respective offices. When a vacancy occurs in the board of directors the remaining member or members shall forthwith authorize the clerk to call a special meeting to fill the vacancy, (Hill’s Code, § 2604,) and district meetings when legally called, shall have power to supply all vacancies in their district offices: Code, § 2607. “Where the statute is silent on the subject,” says Mr. Throop in his work on Public Officers, § 408, “a resignation must be made to the appointing power; or, if the office is elective, to the power authorized to call an election to fill the vacancy. ” The statute being silent upon the subject, and the alleged resignations not having been made to a member of the school board, whose duty it would be to order a special election to fill the vacancy, and no election having been held for that purpose, it follows that said directors did not resign their respective offices, and had authority to order the school clerk to *66certify the delinquent assessment roll to the county clerk.
7. It is made the duty of the board of school directors, in selecting a site for a schoolhouse, to consider the prospective as well as the present convenience of the people interested, and to locate it at such place as in its judgment will best subserve the present and future needs of the district: Hill’s Code, § 2602, subdivision 21. The location of a schoolhouse site is therefore a matter within the discretion of the school board, subject to the advisory power of the county school superintendent: Hill’s Code, § 2590, subdivision 16; and, since the transcript fails to show that the superintendent was consulted upon the matter, it would be out of place for the courts to interfere. The decree of the court below will therefore be modified, and one here entered enjoining the defendants from issuing the contemplated bonds on behalf of said district in excess of two thousand dollars, and as to all other matters contained in said decree the injunction will be dissolved; the plaintiffs to recover their costs and disbursements in this court and in the court below.
Modified.